           Case 2:18-cv-00636-NIQA Document 26 Filed 03/29/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PABLO BATISTA                                                         CIVIL ACTION
           Plaintiff
                                                                       N0.18-0636
                  v.

 0' JAYS GIGS, INC., et al.
            Defendants

                                                  ORDER

        AND NOW, this 29th day of March 2019, upon consideration of Defendant Dennis "Doc"

Williams' ("Defendant") motion to open default, [ECF 25], to which no response was filed, and

for good cause shown, it is hereby ORDERED that the motion is GRANTED. 1 Accordingly, the

entry of default by the Clerk of February 24, 2019, is VACATED.


         On May 31, 2018, Plaintiff Pablo Batista filed an amended complaint against Defendant Doc
Williams and four other defendants, including 0' Jays Gigs, Inc., a corporate entity handling business affairs
for the O'Jays, a singing group, and three individual members of the O'Jays (the "Individual Defendants").
[ECF 5]. In the amended complaint, Plaintiff alleged that the 0 'Jays declined to hire Plaintiff as a musician
because of a disability (blindness), in violation of the Americans with Disabilities Act and state human
rights and contract laws. Id. On June 14, 2018, after having been granted multiple extensions of time to
serve Defendant, Plaintiff filed an affidavit of service from New York City Deputy Sheriff Paige Robinson,
in which Robinson attested that the summons was served on Defendant by delivery to Pat Holley, a "friend"
of Defendant. The affidavit indicated that Ms. Holley was served at Defendant's home, and identified the
address as 253 W. 72nct St., Apt. 1504, New York City. [ECF 6]. Defendant, who is the sole remaining
defendant in this matter, never responded to the amended complaint.

         On February 24, 2019, Plaintiff filed a request for default against Defendant, and a default was
entered by the Clerk of Court. [ECF 23]. On March 4, 2019, counsel entered an appearance on behalf of
Defendant and filed the instant motion to open default. [ECF 25]. In the motion, Defendant argues that the
default should be "opened" because (1) Defendant was never properly served with the summons and
complaint, (2) Defendant did not engage in any of the sort of bad faith conduct that the United States Court
of Appeals for the Third Circuit (the "Third Circuit") has identified as warranting the imposition of default,
(3) Defendant has several legitimate defenses to the allegations in Plaintiffs amended complaint, and (4)
Plaintiff would suffer no prejudice as a result of the default being opened. As noted, Plaintiff has not
responded to Defendant's motion.

        Federal Rule of Civil Procedure 55(c) provides that "[t]he court may set aside an entry of default
for good cause." Fed. R. Civ. P. 55(c). Courts are to consider the following factors when ruling on a motion
to vacate the entry of default; to wit: whether the plaintiff will be prejudiced; whether the defendant has a
meritorious defense; and whether culpable conduct of the defendant led to the default. Feliciano v. Reliant
           Case 2:18-cv-00636-NIQA Document 26 Filed 03/29/19 Page 2 of 2


        Additionally, Plaintiff shall serve Defendant with a valid summons and copy of the

complaint pursuant to Federal Rule of Civil Procedure ("Rule") 4, and provide this Court with

proof of such service pursuant to Rule 4(1), by April 18, 2019. Failure to comply with this Order

may result in dismissal of Plaintiffs claims against Defendant, for failure to prosecute.




                                                   BY THE COURT:


                                                    /s/ Nitza /. Quinones Alejandro
                                                   NITZA I. QUINONES ALEJANDRO
                                                   Judge, United States District Court




Tooling Co., 691 F.2d 653, 656 (3d Cir. 1982). The culpability factor focuses on whether the defendant
acted willfully or in bad faith. Id. In addition, the Third Circuit has stressed a "preference that cases be
disposed of on the merits whenever practicable,'' Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984),
and that the entry of default judgment is "an extreme sanction," Scarborough v. Eubanks, 747 F.2d 871,
875 (3d Cir. 1984), and "generally disfavored." Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 122
(3d Cir. 1983). Accordingly, "in a close case doubts should be resolved in favor of setting aside the default
and reaching a decision on the merits." Gross, 700 F.2d at 122.

         Here, at this early stage in the proceedings, this Court has considered the factors set forth in
Feliciano. Specifically, as to the factor of prejudice, this Court finds that Plaintiff will suffer none. Indeed,
Plaintiff has not even asserted that he will be prejudiced by vacating the entries of default. As to the second
factor, Defendants have provided a defense which, if accepted as true (but without adjudicating the
argument) appears to have merit. Finally, Defendant's conduct was not sufficiently culpable to ultimately
warrant a default judgment. At most, in the context of the procedural posture, Defendant believed that he
was not a party to this lawsuit until learning of the entry of default against him, since he was not personally
served. Further, the Third Circuit has held that even inexcusable neglect falls short of the "flagrant bad
faith" that may justify the entry of default. Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 75 (3d Cir. 1987).
In light of this analysis, as well as Plaintiffs failure to challenge the assertions in Defendant's motion, this
Court finds that Defendant has established good cause to vacate the defaults. Feliciano, 691 F.2d at 656.
As such, the motion is granted.
